EXHIBIT 99.1 News Release For Immediate Release TearLab Corporation, Reports Q1-11 Financial Results San Diego, CA —May 11, 2011— TearLab Corporation (NASDAQ:TEAR; TSX:TLB) (“TearLab” or the “Company”) today reported its consolidated financial results for the first quarter ended March 31, 2011.All dollar amounts are expressed in U.S. currency and results are reported in accordance with United States generally accepted accounting principles. For the three months ended March 31, 2011, TearLab’s net revenues were $824,000 as compared to $275,000 for the same period in 2010.The Company’s loss for the three months ended March 31, 2011 was approximately $1.7 million, or $0.11 per share.This compares to a loss of $2.1 million, or $0.17 per share, for the three months ended March 31, 2010.Cash used in 2011 first quarter operating activities was approximately $1.0 million. “While we are still in the very early stages of the U.S. commercial roll-out of the TearLab® Osmolarity test, we are already starting to see traction build as more and more insurers come on board and, at the same time, eye doctors report that our technology is easy to incorporate into their practices and eliminates the challenges that previously prevented them from providing point-of-care osmolarity testing.In fact, over 30% of the total revenues recorded in Q1 came from disposable chip sales – up markedly from Q4,” commented Elias Vamvakas, TearLab’s Chief Executive Officer. Conference Call and Webcast Information TearLab will hold a conference call to discuss these results today, May 11, at 8:30am Eastern Time at877-303-1593, website at www.tearlab.com under the "webcasts" link in the Investor Relations section.For those wishing to listen to a recording of the call via telephone, a replay will be made available as soon as possible after the conclusion of the live call and will remain posted for a period of seven days. To listen to the recording, simply telephone (Toll free) 800-642-1687 or (Toll) 706-645-9291 and enter reservation #63848461 when prompted. About TearLab Corporation TearLab Corporation (www.tearlab.com) develops and markets lab-on-a-chip technologies that enable eye care practitioners to improve standard of care by objectively and quantitatively testing for disease markers in tears at the point-of-care.The TearLab Osmolarity Test, for diagnosing Dry Eye Disease, is the first assay developed for the award-winning TearLab Osmolarity System.Headquartered in San Diego, CA, TearLab Corporation's common shares trade on the NASDAQ Capital Market under the symbol 'TEAR' and on the Toronto Stock Exchange under the symbol 'TLB'. Forward-Looking Statements This press release may contain forward-looking statements.These statements relate to future events and are subject to risks, uncertainties and assumptions about TearLab. Examples of forward-looking statements in this press release include statements regarding future increases in the number of insurers covering the TearLab® Osmolarity test and the future commercial adoption of the TearLab™ Osmolarity System. These statements are only predictions based on our current expectations and projections about future events.You should not place undue reliance on these statements. Actual events or results may differ materially.Many factors may cause our actual results to differ materially from any forward-looking statement, including the factors detailed in our filings with the Securities and Exchange Commission and Canadian securities regulatory authorities, including but not limited to our annual and quarterly reports on Forms 10-K and 10-Q. We do not undertake to update any forward-looking statements. CONTACTS: Investors: Stephen Kilmer President Kilmer Lucas Inc. (212) 618-6347 stephen@kilmerlucas.com Media: Leonard Zehr Managing Director Kilmer Lucas Inc. (905) 690-2400 Ext. 41 len@kilmerlucas.com TearLab Corp. CONSOLIDATED STATEMENTS OF OPERATIONS (expressed in U.S. dollars except number of shares) (Unaudited) ($ 000’s) Three months ended March 31, Revenue $ $ Cost of goods sold Gross profit (loss) 86 Operating expenses General and administrative Clinical, regulatory and research & development Sales and marketing Amortization of intangible assets Total operating expenses Loss from operations (1,488 ) (1,926 ) Other expense (179 ) ) Net loss $
